DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (US 2020/0178178) in view of KIM et al (US 20190281551)
Regarding claim 1, 13,  HUANG et al (US 2020/0178178) discloses wireless communication terminal communicating wirelessly, the terminal comprising: 
a first wireless transceiver configured to transmit and receive signals through a first waveform (HUANG: ¶2, PCR radio communicates data signals); 
a second wireless receiver configured to receive a signal through a second waveform (HUANG: ¶2, ¶59, WUR radio communicates WUR frames over a WUR channel different than the PCR channel); and 
a processor, wherein the processor is configured to: 
receive, from a base wireless communication terminal, through the first wireless transceiver, an acceptance frame for accepting a request for wake-up radio (WUR) mode entry in which the wireless communication terminal operates based on a signal transmitted through the second waveform (HUANG: Fig. 2, ¶69, WUR request is sent by the STAt to the AP and the STA receives a WUR response frame (equivalent to acceptance frame)), 
stop an operation of the wireless communication terminal related to a service period based on the acceptance frame (HUANG: ¶98, ¶100, ¶53, Fig. 5, Fig. 4, the STA at 540 , enters a WUR mode after receiving the acceptance frame (WUR response frame) which stops any communication based on a schedule of common AP and STA wake-up periods/parameters (equivalent to stopping operation related to a service period i.e. stopping a PS mode only operation and starts a WUR mode at 540)), wherein the service period is a time period which is configured for the wireless communication terminal to transmit data to and receive data from the base wireless communication terminal through the first wireless transceiver in a power save (PS) mode (HUANG: ¶52, the STA is able to (configured to) transmit and received in the PS mode’s awake state i.e. able to transmit and receive traffic), negotiation parameters negotiated between the base wireless communication terminal and the wireless communication terminal before the wireless communication terminal enters the WUR mode (HUANG: Fig. 5, ¶98, the common AP and STA wake-up periods/parameters include at least one service period (wake up period) according to a synchronization and association procedure (equivalent to negotiation))
after stopping the operation of the wireless communication terminal related to the service period, when receiving, from the base wireless communication terminal through the second wireless receiver, a wake-up frame that triggers a wake-up of the first wireless transceiver wake-up the first wireless transceiver based on the wake-up frame (HUANG: Fig. 5, ¶101, a wake-up frame is received through the WUR (second transceiver) and triggers a wake-up of the PCR (the first transceiver) after operations using a common AP and STA schedule are stopped at the WUR negotiation during which the WUR acceptance frame is received), and 
maintain a state in which transmission and reception are possible through the first wireless transceiver during at least a first service period that arrives after receiving the wake-up frame (HUANG: Fig. 5, ¶101, ¶70, ¶52-54, when the wake up frame is received, an WUR awake state is maintained where data transmission and reception is possible during the active state of the PCR during one of the awake state when it goes into a WUR wake state ( i.e. a PCR active state according to the user-specific wakeup schedule) );
wherein the first service period is a period in which buffered data is transmitted from the base wireless communication terminal to the wireless communication terminal (HUANG: ¶101, the DL buffered traffic/data is transmitted from the AP to the STA in the service period i.e. the period during which data communication occurs using PCR after the Wake up frame is received by the STA). 

HUANG remains silent regarding the second waveform being different than the first waveform, and the negotiation of common parameters before the WUR mode entry include a service period which is TWT service period that arrives in the service period.
KIM et al (US 20190281551) discloses the second waveform being different than the first waveform (KIM: ¶122 and ¶120, legacy 802.11 waveform of the PCR is different than the WUR transceiver waveform of OOK), and the negotiation of common parameters before the WUR mode entry include a service period which is TWT service period that arrives in the service period  (KIM: ¶148, a negotiated TWT service period is negotiated before the STA enters the WUR mode).

A person of ordinary skill in the art working with the invention of HUANG  would have been motivated to use the teachings of KIM as it provides well-known interval called service period which is negotiated beforehand thereby providing more accurate and efficient transmitting or receiving of a WUR frame (¶4)  . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG  with teachings of KIM in order to further improve energy conservation at a mobile device. 


Regarding claim 12,  HUANG modified by KIM discloses wireless communication terminal of claim 1, wherein when waking up the first wireless transceiver regardless of whether the wake-up frame is received after entering the WUR mode, the processor is configured to, through the first wireless transceiver, transmit an awake frame between a time point at which the first wireless transceiver wakes up to an end time point of the first service period to the base wireless communication terminal, and maintain a state in which transmission and reception are possible through the first wireless transceiver during at least the first service period, wherein the awake frame represents a frame that is first transmitted through the first wireless transceiver after the first wireless transceiver wakes up (HUANG: Fig. 2, ¶128, ¶71, when the STA wakes up to renegotiate WUR parameters, it wakes up the PCR and sends a WUR mode request frame to the AP and this is before a following first service period with DL data transmission ends).


Claim 2-3, 6-10, 14-15, 18-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG modified by KIM as applied to claim 1 above, further in view of HUANG2 (HUANG et al US 2021/0352587)
Regarding claim 2, 14, HUANG modified by KIM discloses wireless communication terminal of claim 1/13, wherein the first service period is a service period that arrives after the first wireless transceiver wakes up (HUANG: Fig. 5, ¶101, ¶70, ¶52-54, when the wake up frame is received, an WUR awake state is maintained where data transmission and reception is possible during the active state of the PCR during one of the awake state when it goes into a WUR wake state).
HUANG modified by KIM remains silent regarding the arriving comprises arriving first after the first wireless transceiver wakes up.
However, HUANG2 (HUANG et al US 2021/0352587) discloses arriving comprises arriving fastest after the first wireless transceiver wakes up (HUANG2: Fig. 3A, Fig. 12A, ¶75,  ¶174, first service period is the one right after the wakeup frame).
A person of ordinary skill in the art working with the invention of HUANG modified by KIM would have been motivated to use the teachings of HUANG2 as it provides a way to provide efficient power management (¶78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG modified by KIM with teachings of HUANG2 in order to further improve power saving efficiency. 

Regarding claim 3, 15,   HUANG modified by KIM modified by HUANG2 discloses regarding wireless communication terminal of claim 2/14, wherein the first service period is a service period that arrives first after a PCR transition delay elapses from the time point at which the wake-up frame is received, wherein the PCR transition delay represents a time taken from a state in which a frame cannot be transmitted and received through the first wireless transceiver to a state in which transmission and reception are possible (HUANG2: Fig. 3A, Fi. 12A, ¶75,  ¶174, first service period is the one right after the wakeup frame; HUANG: Fig. 5, a delay between the WUR entry/transition to the WUR awake state and DL data transmission commencing at 550).
Regarding claim 6, 18,  HUANG modified by KIM modified by HUANG2 discloses wireless communication terminal of claim 3/15, wherein when exchanging additional data information indicating the existence of data to be additionally transmitted with the base wireless communication terminal during the first service period, the processor is configured to maintain a state in which transmission and reception are possible through the first wireless transceiver during a third service period that arrives after an end time point of the first service period based on the additional data information (HUANG: ¶126, when additional data is present in the buffer to be transmitted, a third service period is started right after the first service period where the third service period has a further data and Ack packet communication exchange between the AP and the STA).

Regarding claim 7, 19,  HUANG modified by KIM modified by HUANG2 discloses wireless communication terminal of claim 6/18, wherein the third service period is a service period that arrives fastest after the end time point of the first service period (HUANG: ¶126, the service periods are back to back).
Regarding claim 8, 20,  HUANG modified by KIM modified by HUANG2 discloses wireless communication terminal of claim 6/18, wherein the processor is configured to: transmit indication information specifying the third service period among service periods arriving after the first service period through the first wireless transceiver, and maintain a state in which transmission and reception are possible through the first wireless transceiver during the third service period based on the indication information (HUANG: ¶126, when additional data is present in the buffer to be transmitted, a third service period is started right after the first service period where the third service period has a further data and Ack packet communication exchange between the AP and the STA; this is indicated by a More Data field set to 1).
Regarding claim 9,  HUANG modified by KIM modified by HUANG2 discloses wireless communication terminal of claim 3, wherein the processor is configured to, through the first wireless transceiver, transmit an awake frame between a time point at which the first wireless transceiver wakes up to a time point at which the first service period ends, to the base wireless communication terminal, and transmit and receive data to and from the base wireless communication terminal during at least the first service period based on the awake frame, wherein the awake frame represents a frame that is first transmitted through the first wireless transceiver after the first wireless transceiver wakes up (HUANG: Fig. 2, ¶128, ¶71, when the STA wakes up to renegotiate WUR parameters, it wakes up the PCR and sends a WUR mode request frame to the AP and this is before a following first service period with DL data transmission ends).

Regarding claim 10,  HUANG modified by KIM modified by HUANG2 discloses wireless communication terminal of claim 9, wherein the processor is configured to receive a trigger frame triggering transmission of the awake frame within the first service period from the base wireless communication terminal through the first wireless transceiver, and transmit the awake frame based on the trigger frame (HUANG: Fig. 2, ¶73, in at least one scenario AP intends to renegotiate and invokes negotiation which includes at least one awake WUR frame to the AP).

Allowable Subject Matter
Claims 4-5, 11, 16-17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    298
    655
    media_image1.png
    Greyscale
…
    PNG
    media_image2.png
    414
    664
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above argument. Applicants take a position that HUNAG modified by CHITRAKAR does not disclose that the service period is TWT service period which is a perioding negotiated before the wireless communication terminal enters the WUR mode. Examiner submits that HUANG discloses in at least, the Fig. 5, that the negotiation of parameters occurs before the STA enters in the WUR mode. 

    PNG
    media_image3.png
    1219
    1196
    media_image3.png
    Greyscale


The service period being a period where the STA is operated with PS mode and active mode before entering the WUR mode. 
HUANG remains silent regarding the negotiation of common parameters before the WUR mode entry include a service period which is TWT service period that arrives in the service period.
KIM et al (US 20190281551) discloses the negotiation of common parameters before the WUR mode entry include a service period which is TWT service period that arrives in the service period  (KIM: ¶148, a negotiated TWT service period is negotiated before the STA enters the WUR mode).
A person of ordinary skill in the art working with the invention of HUANG  would have been motivated to use the teachings of KIM as it provides well-known interval called service period which is negotiated beforehand thereby providing more accurate and efficient transmitting or receiving of a WUR frame (¶4)  . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG  with teachings of KIM in order to further improve energy conservation at a mobile device. 
Applicant continue to argue that HUANG does not disclose “stopping” an operation related to the service period. This however, is taught by HUANG in at least Fig. 5 where, as shown in the annotated Fig. 5 above, the STA stops the PS mode only operation and starts a WUR mode operation. A person of ordinary skill in the art would reasonably interpret this as stopping an operation related to a service period, wherein the service period is a time period which is configured for the wireless communication terminal to transmit data to and receive data from the base wireless communication terminal through the first wireless transceiver in a power save (PS) mode.
Furthermore KIM, in cited ¶148, explicitly discloses suspending a “service period”. 
[0148] WUR Mode: The AP may provide explicit WUR mode signaling for causing the WUR STA to enter the WUR mode through the PCR. The WUR STA is notified of a WUR operating parameter through WUR mode signaling. If the STA of the WUR mode is in a doze state, a WURx follows duty cycle schedule (e.g., the WURx is always on) agreed upon between the AP and the STA. An existing negotiated service period between the AP and the STA for PCR schedule of the STA (e.g., a target wake-up time, schedule for a wireless network management sleep mode) may be suspended. If the service period is suspended, the STA does not need to wake up during the service period. If the service period is suspended, parameters of the service period for PCR schedule of the STA are still saved by the AP and the STA. If the STA of the WUR mode is in a PS mode, the STA may not receive a PCR beacon frame. For example, while the STA configured to periodically wake up for a PCR PS mode operation and receive a PCR beacon frame operates in the WUR mode, the STA may not receive the PCR beacon frame.

All remaining arguments are based on the arguments addressed above. 










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                             
OMER S. MIAN
Primary Examiner
Art Unit 2461